Citation Nr: 0837443	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-19 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

3.  Entitlement to service connection for a skin disorder, 
including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in 
August 2008.  A transcript of the hearing is associated with 
the claims file.

The veteran submitted additional evidence at the time of the 
hearing, and after the hearing.  The veteran included a 
waiver of his right to have this evidence initially 
considered by the RO.  

The veteran also perfected appeals on the issues of 
entitlement to service connection for a heart disorder and 
diabetes mellitus; however, because the veteran withdrew his 
appeal of those issues in writing, these issues are no longer 
in appellate status.  38 C.F.R. § 20.204(c) (2008).  See also 
Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where . . . the 
claimant expressly indicates an intent that adjudication of 
certain specific claims not proceed at a certain point in 
time, neither the RO nor BVA has authority to adjudicate 
those specific claims, absent a subsequent request or 
authorization from the claimant or his or her 
representative").

The issues of entitlement to service connection for PTSD and 
a skin disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current right ear hearing 
loss disability.

2.  A left ear hearing loss disability existed prior to 
service.  

3.  The pre-existing left ear hearing loss disability was not 
aggravated by the veteran's active service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306,  3.307, 
3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in September 2006, prior tor its 
initial adjudication of the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, such notice was provided in a September 2006 
letter to the veteran.  Moreover, because the service 
connection claim is being denied, and no effective date will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess, supra.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, service treatment records, service personnel records, 
and private clinical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim for service connection for hearing 
loss.  The Board is also unaware of any such outstanding 
evidence. 

The Board notes that a VA examination has not been conducted 
with respect to the issue decided here.  As stated above, the 
VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  

In this case, as will be discussed in more detail below, the 
Board concludes that an examination or nexus opinion is not 
necessary to reach a decision on the issue of service 
connection for hearing loss.  In the absence of evidence of a 
current disability of the right ear, and in the absence of 
evidence of worsening of the pre-existing left ear disorder 
during service, a medical opinion would not aid the Board in 
its decision or benefit the veteran, as elements necessary 
for service connection would still be lacking.  Under the 
circumstances presented in this case, a remand for such 
examination and opinion would serve no useful purpose because 
such examination is not "necessary."

In sum, the Board is satisfied that any procedural errors are 
insignificant and non-prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as organic 
diseases of the nervous system, to a degree of 10 percent or 
more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Service Connection for Hearing Loss Analysis

The Board is denying the claim for service connection for 
left ear hearing loss because there is no current disability 
within the meaning of governing law.  38 C.F.R. § 3.385.  The 
Board is denying the claim of service connection for right 
ear hearing loss because the right ear hearing loss predated 
service and was not aggravated by service.

Service treatment records show that the veteran's hearing was 
evaluated at entry into active service, and at discharge.  At 
service entry, the following puretone thresholds were 
recorded:

Hertz (Hz)	500	1000	2000	3000	4000	 
Right (dB)	0	0	5	n/a	0 
Left (dB) 	5	5	5	n/a	50 

On examination at service separation (discharge), the 
following puretone thresholds were recorded: 

Hertz (Hz)	500	1000	2000	3000	4000	 
Right (dB)	0	0	0	n/a	25 
Left (dB) 	0	0	0	n/a	50 

In this case, with respect to the right ear, the veteran does 
not have a current hearing loss disability because the 
criteria set out in 38 C.F.R. § 3.385 are met.  

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  Hensley, 5 Vet. 
App. 155.  However, the veteran has not submitted or 
identified any post-service evidence with respect to hearing 
loss.  

It is now well-settled law that, in order to be considered 
for service connection, a claimant must first have a 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  The Board finds that, in the absence of 
an identified current hearing loss disability, service 
connection for right ear hearing loss is not in order.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

With respect to the left ear hearing loss, because the 
puretone threshold at 4000 Hertz was above 40 at discharge, 
the veteran is considered to have a current hearing loss 
disability according to VA regulatory standards at 38 C.F.R. 
§ 3.385.  The Board will therefore proceed to address the 
presumption of soundness. 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Here, the service entrance examination clearly shows that the 
veteran met the criteria for a left ear hearing loss 
disability when he entered service.  This constitutes 
notation at the time of examination, acceptance, and 
enrollment within the meaning of the regulation.  
Accordingly, the presumption of soundness does not attach 
regarding the pre-existing left ear hearing loss.

Although the veteran is not deemed to have been in sound 
condition with respect to left ear hearing loss, service 
connection can still be granted, if it is shown that the pre-
existing left ear hearing loss was aggravated by active 
service.  If it can be shown that there was an increase in 
disability during service, aggravation is presumed.  By law, 
such determination is made on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  See 38 C.F.R. § 
3.306 (b).  Independent medical evidence is needed to support 
a finding that the pre-existing disorder increased in 
severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

In this case, except for the service entrance and separation 
examinations, the service treatment records are otherwise 
silent with respect to left ear hearing loss.  As set out 
above, the auditory threshold at 4000 Hertz is the same at 
service entry and service separation.  The clinical measures 
of thresholds at 500, 1000, and 2000 Hertz are actually 
better at service separation than at service entry.  Indeed, 
the examining physician at separation indicated that the 
veteran's ears and hearing were clinically normal.  Thus the 
records pertinent to service clearly establish that there was 
no increase in pre-existing left ear hearing loss during 
service.  

After service, there is no evidence of treatment for hearing 
loss, and no record of complaint until the veteran filed his 
current claim.  The veteran testified that he had his hearing 
evaluated in 2000, but he has not provided that report or 
provided VA with information to assist him in obtaining it.

The Board has considered the veteran's statements with 
respect to a worsening of his hearing loss.  The veteran is 
competent to describe his exposure to loud sounds, and the 
Board deems his testimony credible in light of the nature of 
his service.  He is also competent to describe his symptoms 
both during and after service.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  To the extent that the veteran claims that his 
hearing was worse at service separation than at service 
entrance, this is outweighed by the medical evidence of 
record, as well as the veteran's own report of symptoms in 
service, including at service separation.  The Board finds 
the audiometric test findings to be more probative than the 
veteran's lay estimation of his hearing acuity.  

To the extent that the veteran contends that his left ear 
hearing worsened during service, and then improved by the 
time of the separation examination, the Court has held that 
evidence of an exacerbation of symptoms during service does 
not constitute evidence of aggravation.  Green v. Derwinski, 
1 Vet. App. 320, 323 (1991).  If the disorder becomes worse 
during service and then improves due to in-service treatment 
to the point that it was no more disabling than it was at 
entrance into service, the disorder is not presumed to have 
been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).  The Board also notes that the veteran checked the 
box on his Report of Medical History at separate indicating 
that he had not experienced any hearing loss.  

The Board must also consider that the veteran's current 
contentions come more than three decades after discharge.  
His service records and own report of symptoms closer in 
time, including during service, are accorded more probative 
weight than his current statements generally asserting 
aggravation of pre-existing left ear hearing loss in service.  
As discussed above, those in-service treatment records do not 
reflect any worsening of his left ear hearing loss, nor any 
such contention on his part at the time he left service.  

Because the evidence does not establish that the hearing loss 
worsened in service, the Board finds that the presumption of 
aggravation found in 38 C.F.R. § 3.306 does not attach.  
Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  In 
light of the evidence discussed above, the Board finds that 
aggravation is not shown.  
  
In conclusion, the Board finds that the veteran's left ear 
hearing loss existed prior to service, and that there was no 
increase in disability during service.  In the Board's view, 
the evidence is not in approximate balance, but preponderates 
against the claim.  Accordingly, service connection for left 
ear hearing loss is not in order. 


ORDER

Service connection for bilateral hearing loss is denied.




REMAND

Service Connection for PTSD

The veteran's DD 214 reflects that his military occupational 
specialty was a wheeled vehicle mechanic.  The dates of 
service in Vietnam were from December 1967 to June 1969.  He 
was noted to have had service in Vietnam, although his awards 
and decorations were not awarded exclusively for 
participation in combat.

The veteran's record of assignments reflects that, while in 
Vietnam, he served as an auto repairman, a wheeled vehicle 
mechanic, and a winch operator.  His unit in Vietnam was the 
61st Heavy Equipment Maintenance Company from December 1967 
to June 1968, and the 368th Transportation Company from June 
1968 to August 1969.  

The veteran's stressor, as included on his stressor 
statement, involves being awakened by an explosion outside 
his barracks.  At his personal hearing, the veteran testified 
that, in Vietnam he was quartered at Long Binh during mortar 
attacks, to which he was directly exposed. 

The veteran's representative has submitted a military unit 
history that on January 31, 1968, during the TET Offensive, 
coordinated enemy attacks were launched that included on the 
Long Binh Ammunition Supply Depot ad various other friendly 
installations in the area.  The enemy attacks included mortar 
attacks and rocket attacks; destroyed a building and two jet 
aircraft; and an enemy unit penetrated the Long Binh 
Ammunition Supply Depot.  The report shows that the enemy 
planted several pads of ammunition in the area, and two 
security personnel were killed.  The report reflects that the 
roads were controlled by the enemy.  The report also reflect 
friendly forces killed 101 enemy before reestablishing the 
base perimeter, including the use of rapid ground 
counterattacks and supporting artillery and air fire.  For 
several days, harassing enemy incidents occurred on or around 
the Bien Hoa Airbase, including light mortar and rocket 
attacks.  The veteran's representative has also submitted a 
summary of military unit history that in February 1969 
includes that the Long Binh Army Depot near Bien Hoa was 
breeched by enemy forces, which included casualties.  

In order to fulfill VA's duty to assist the veteran in the 
development of facts pertinent to his claim for service 
connection for PTSD, the Board finds that an attempt should 
be made to verify the reported in-service stressors.  The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the claimant's own 
personal involvement, is not necessary.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  There is no indication that VA has 
attempted to verify the veteran's reported in-service 
stressful events by researching unit histories, or has 
attempted to procure any service records pertaining to the 
activities of the units of which the appellant was a part 
while in Vietnam.  For these reasons, the Board finds that a 
remand is required for VA to attempt to procure any 
potentially relevant evidence from the veteran's service 
records or the records of his units during the relevant 
period of time, including evidence of enemy mortar and rocket 
attacks and perimeter breaches of the Bien Hoa Airbase and/or 
the Long Binh Ammunition Supply Depot.

The Board notes that 38 C.F.R. § 3.159(c)(2) provides in 
pertinent part that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service treatment 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  For this reason, 
if any additional service records, including unit histories 
showing attacks on the base where the veteran was stationed 
in Vietnam, are developed showing exposure to stressful 
events in service, the veteran should be afforded a VA PTSD 
examination and medical opinion as to whether any currently 
diagnosed PTSD is related to such in-service stressful 
events.

Service Connection for a Skin Disorder

The veteran testified at his hearing that he may have been 
diagnosed with chloracne by a private physician.  A VA 
examination and medical opinion has not been obtained with 
respect to the claimed skin disorder.  

Chloracne is among the diseases that are deemed associated 
with herbicide exposure, under VA law.  See 38 C.F.R. § 
3.309(e) (2007).  By his service in Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, the 
veteran is presumed to have been exposed during such service 
to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii) (2007).  

The Board finds that further development is necessary to 
determine whether the veteran has a skin disability that is 
subject to applicable presumptive provisions.  

Accordingly, the case is REMANDED for the following action:

1.  The unit histories for the Long Binh 
Army Depot near Bien Hoa during the 
veteran's period of service in Vietnam 
from December 1967 to June 1969 should be 
obtained.  If such unit histories verify 
the occurrence of any of the in-service 
stressful events, including enemy mortar 
attacks, enemy rocket attacks, enemy 
perimeter breach, destruction of a 
building and two jet aircraft, the death 
of two security personnel, enemy unit 
penetration of the Long Binh Ammunition 
Supply Depot, killing of enemy forces, and 
ground counterattacks and supporting 
artillery and air fire against the enemy, 
the AMC/RO should indicate which stressors 
have been verified.  If any stressors are 
verified, then provide the veteran a PTSD 
examination with medical nexus opinion, as 
directed below.

2.  If any research undertaken by the 
AMC/RO, such as unit histories, does not 
verify the occurrence of any of the in-
service stressful events, the AMC/RO 
should prepare a letter asking the U. S. 
Army and Joint Service Records Research 
Center (JSRRC) to provide any available 
information that might corroborate the 
veteran's alleged stressors during his 
Vietnam service (from December 1967 to 
June 1969).  The request should include a 
summary of the specifically claimed 
stressors compiled from the veteran's 
correspondence, personal hearing 
testimony, and summaries of military unit 
histories of the Long Binh Army Depot near 
Bien Hoa.  If suggested by the JSRRC, the 
RO should also request any available 
pertinent records from other organizations 
such as the National Archives and Records 
Administration (NARA).

3.  If there is at least one objectively 
confirmed stressor (or sufficient evidence 
of combat such that a stressor does not 
need to be independently verified), 
schedule the veteran for a VA PTSD 
examination to determine whether the 
veteran meets the criteria for a diagnosis 
of PTSD as set forth in the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.1994) (DSM-IV).  If there is a 
verified stressor, the VA examiner is 
asked to also express an opinion as to 
whether any currently diagnosed PTSD is at 
least as likely as not (i.e., 50 percent 
or greater probability) related to the 
veteran's military service, specifically 
to a confirmed stressor.

4.  Then, the veteran should be afforded a 
VA skin disorders examination by a 
physician with appropriate expertise to 
determine the nature and etiology of any 
current skin disorder.  The claims folder 
must be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed.  

The examiner should elicit from the 
veteran all complaints pertaining to his 
skin, and should identify all currently 
supported diagnoses pertaining to those 
complaints.  The examiner should 
specifically state whether a diagnosis of 
chloracne is supported.

For each diagnosis identified, if any, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(that is, whether there is a 50 percent or 
better probability) that such current 
diagnosis is etiologically related to the 
veteran's military service (to include 
herbicide exposure in Vietnam service, 
which is conceded).  

5.  Thereafter, the RO should readjudicate 
the appellant's claims for service 
connection for PTSD and service connection 
for a skin disorder (including as due to 
herbicide exposure).  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is again advised to appear and participate in any scheduled 
VA examination(s), as failure to do so may result in denial 
of the claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


